—Appeal by the *399defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered July 8, 1997, convicting him of rape in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In view of the defendant’s complete plea allocution before the same Judge who presided at sentencing, and the fact that the defendant made no showing to support his conclusory allegations that he was innocent and that he was forced to plead guilty because of the ineffective assistance of counsel, the court properly sentenced the defendant without making further inquiry (see, People v Irizzary, 125 AD2d 589).
The alleged facts relating to the defendant’s claim of ineffective assistance of counsel are dehors the record, and, therefore, cannot be reviewed on direct appeal (see, CPL art 440; People v Allen, 156 AD2d 700, 701).
The defendant entered his plea of guilty with the understanding that he would receive the sentence which was thereafter actually imposed. Under the circumstances of this case, the defendant has no basis to complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.